DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see pages 6-8, filed June 22, 2021, with respect to the specification and the drawings have been fully considered and are persuasive.  The objection of specification and drawings has been withdrawn.  With respect to claims 1, 4, 5, and 6, the objection of claims 1 and 4-6 has been withdrawn. With respect to claims 1, 2, 4, 5, 7, and 10 and new claims 21-24, the remarks are acknowledged.  With respect to claim 1, 2, 4, 5, 7, 8, and 10, the rejection of claims 1, 2, 4, 5, 7, 8, and 10 under 35 U.S.C. § 112(b) has been withdrawn.
REASONS FOR ALLOWANCE
Claims 1-10 and 21-24 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art of record teaches or fairly suggests the structural limitation for an electrification apparatus for electric dust collection comprising: 
a frame; 
a conductive microfiber disposed at the frame and configured to discharge a high voltage to air to thereby generate ions in the air; 

a ground connector that is disposed between the conductive microfiber and one of the conductive plates and that is configured to selectively connect to the ground electrode, 
wherein the ground connector is configured to: 
disconnect from the ground electrode based on the conductive microfiber discharging the high voltage to the air and 
connect to the ground electrode based on the conductive microfiber not discharging the high voltage to the air.  
Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide the electrification apparatus with these limitations because none of the prior art of record suggests an electrification apparatus comprising a ground connector that is disposed between the conductive microfiber and one of the conductive plates and that is configured to selectively connect to the ground electrode, wherein the ground connector is configured to disconnect from the ground electrode based on the conductive microfiber discharging the high voltage to the air and connect to the ground electrode based on the conductive microfiber not discharging the high voltage to the air.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 2, 2021